Case 1:21-cr-00508-BAH Document 7 Filed 08/04/21 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
LUKE WESSLEY BENDER,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-mj-542

VIOLATIONS:

18 U.S.C. § 1512(c)(2)

(Obstruction of an Official Proceeding)

18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(A)

(Entering and Remaining on the Floor of
Congress)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNTI

On or about January 6, 2021, within the District of Columbia and elsewhere, LUKE

WESSLEY BENDER, attempted to, and did, corruptly obstruct, influence, and impede an official

proceeding, that is, a proceeding before Congress, specifically, Congress’s certification of the
Case 1:21-cr-00508-BAH Document 7 Filed 08/04/21 Page 2 of 3

Electoral College vote as set out in the Twelfth Amendment of the Constitution of the United
States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding, in violation of Title 18, United States Code,
Sections 1512(c)(2))

COUNT II
On or about January 6, 2021, in the District of Columbia, LUKE WESSLEY BENDER,
did knowingly enter and remain in a restricted building and grounds, that is, any posted, cordoned-
off, and otherwise restricted area within the United States Capitol and its grounds, where the Vice
President and Vice President-elect were temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT Il
On or about January 6, 2021, within the District of Columbia, LUKE WESSLEY
BENDER, did knowingly, and with intent to impede and disrupt the orderly conduct of
Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.
(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))
COUNT IV
On or about January 6, 2021, within the District of Columbia, LUKE WESSLEY

BENDER, willfully and knowingly entered and remained on the floor of a House of Congress and
Case 1:21-cr-00508-BAH Document 7 Filed 08/04/21 Page 3 of 3

in any cloakroom and lobby adjacent to that floor, in the Rayburn Room of the House of
Representatives, and in the Marble Room of the Senate, without authorization to do so.

(Entering and Remaining on the Floor of Congress, in violation of Title 40, United
States Code, Section 5104(e)(2)(A))

COUNT V
On or about January 6, 2021, within the District of Columbia, LUKE WESSLEY
BENDER, willfully and knowingly engaged in disorderly and disruptive conduct within the
United States Capitol Grounds and in any of the Capitol Buildings with the intent to impede,
disrupt, and disturb the orderly conduct of a session of Congress and either House of Congress,
and the orderly conduct in that building of a hearing before or any deliberation of, a committee of
Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT VI
On or about January 6, 2021, within the District of Columbia, LUKE WESSLEY
BENDER, willfully and knowingly paraded, demonstrated, and picketed in any United States
Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Lo. Fe
Attorney of the United States in
and for the District of Columbia.
